Citation Nr: 1760594	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-43 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, claimed as degenerative disc disease, L5-S1.

2.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to February 1965.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2012 rating decision, by the Detroit, Michigan, Regional Office (RO), which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease, L5-S1.  The Veteran perfected a timely appeal to that decision.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease, L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating action in June 2003, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal the decision.  

2.  Evidence received since the June 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  



CONCLUSIONS OF LAW

1.  The June 2003 rating decision, that denied service connection for a low back disorder, diagnosed as degenerative disc disease L5-S1, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease L5-S1, have been met.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a), 20.1103 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Historically, the Veteran initially filed a claim for service connection for a low back disorder (VA Form 21-526) in March 1966.  At that time, the record included the Veteran's service treatment records (STRs).  These records showed that the Veteran sustained an injury to his back as a result of a faulty swim dive in July 1964.  In August 1964, it was noted that he continued to ache at the level of L2-L3 aggravated by exercises.  An x-ray study of the back, dated in August 1964, revealed compression fracture of T10 & T11 vertebrae.  At his separation examination, in December 1964, evaluation of the spine revealed no deformity and no tenderness; he had full flexion; however, x-ray revealed anterior wedging T11 and T10 compatibility with trauma.  It was noted that he had no specific disability at present.  

Also considered at that time was the report of a VA examination conducted in April 1966.  Examination of the spine was normal.  X-ray study of the spine revealed residuals of Scheuermann's disease of the dorsal spine.  The pertinent diagnosis was history of lumbar arthralgia, not manifested by any gross orthopedic evaluation.  

By a rating action in May 1966, the RO denied the Veteran's claim of service connection for a low back disorder, based on a finding of no residual disability was noted on the current examination.  It was determined that the examination revealed a preexisting congenital disability that was not aggravated by service.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof on June 9, 1966 and no new and material evidence was received during the appeal period.  In August 1992, the RO confirmed the denial of the claim for a low back disorder.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof on August 13, 1992 and no new and material evidence was received during the appeal period.  Both the decisions therefore are final.

In a statement in support of claim (VA Form 21-4138), dated in October 2002, the Veteran indicated that he wished to reopen his claim for service connection for a back disorder.  Submitted in support of the claim was a medical statement from Dr. Raymond J. Lovett, dated in April 1995, indicating that the Veteran reported his back problems began in 1964 after diving off a tower into a swimming pool.  The Veteran related that he was treated at the military hospital and told he had three crushed vertebrae.  The Veteran indicated that although he reported having back pain at discharge, he was told that he would not be discharged unless he signed a statement indicating that he was not having any problems.  The Veteran indicated that he continued to have back pain after service, and it has gotten worse over the years.  Following a physical examination, the Veteran was diagnosed with degenerative disc disease L5-S1; the examiner stated that, at that point, he did not see evidence of previous fracture.  

By a rating action in June 2003, the RO reopened the claim for service connection for a low back disorder but denied on the merits, finding that while the records show treatment for a back injury, and a current diagnosis of degenerative disc disease of the L5-S1, it did not show that the Veteran's current low back disorder was incurred in or was caused by military service.  The Veteran did not file an NOD with that determination within one year of the notification thereof on June 26, 2003.  No relevant evidence was added to the claims file during the appeal period.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the June 2003 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a low back disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim for service connection for a low back disorder was received in February 2011.  An unestablished fact necessary to substantiate the claim is a nexus between service and the Veteran's current back disability.

Of record is the report of a DBQ examination of the back conducted in September 2014.  The examiner noted that the separation examination, dated in December 1964, reflects that the Veteran suffered a back injury in the early part of July 1964 in diving accident causing flattening of T-10 and T-11 compression fracture.  The examiner also noted that an April 28, 1966 x-ray report showed a spinal bifida at the S1, and other documentation mentions history of degenerative disc disease of the L5-S1.  Following examination of the spine, the examiner reported a diagnosis of degenerative disc disease of the thoracic and lumbar spine.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the records show that the Veteran did have a compression fracture in the military; however, now there is no evidence of a residual of a compression fracture per x-ray report.  The examiner further noted that there was evidence of multiple back issues which are more than likely based upon literature review are not related to the diving accident in the military (including diffuse idiopathic skeletal hyperostosis (DISH) and spina bifida).  The examiner also opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  

In his substantive appeal (VA Form 9), received in November 2014, the Veteran argued that the back condition he experiences at present is the same as the day of the dive accident in service.  The Veteran indicated that he never had problems with his back before the accident, but he has suffered back pain from the day of the accident to the present.  

The evidence received after June 2003 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

In light of the foregoing, the Board finds that evidence added to the record since the June 2003 rating decision is new and material, and it tends to relate to an unestablished fact.  The newly received evidence includes a statement from the Veteran asserting that the current back pain is the same the back pain he experience the day of his inservice back injury.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a low back disorder.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's degenerative disc disease may be related to or aggravated by service) and raises a reasonable possibility of substantiating the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a low back disorder, diagnosed as degenerative disc disease L5-S1, is reopened.  See 38 C.F.R. § 3.156 (a).  


ORDER

The application to reopen a claim of entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease L5-S1, is granted.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for a low back disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).  The specific bases for remand are set forth below.  

As noted above, the STRs indicate that the Veteran sustained an injury to his back as a result of a faulty swim dive in July 1964.  At his separation examination, in December 1964, evaluation of the spine revealed no deformity and no tenderness; he had full flexion; however, x-ray revealed anterior wedging T11 and T10 compatibility with trauma.  It was noted that he had no specific disability at present.  

A VA examination conducted in April 1966 reported diagnoses of history of lumbar arthralgia, not manifested by any gross orthopedic evaluation, and residuals of Scheuermann's disease of the dorsal spine, which is a congenital disorder.  

In conjunction with the claim to reopen, the Veteran was afforded a DBQ examination of the back in September 2014.  The examiner noted that an April 28, 1966 x-ray report showed a spinal bifida at the S1, and other documentation mentions history of degenerative disc disease of the L5-S1.  Following examination of the spine, the examiner reported a diagnosis of degenerative disc disease of the thoracic and lumbar spine.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the records show that the Veteran did have a compression fracture in the military; however, now there is no evidence of a residual of a compression fracture per x-ray report.  The examiner further noted that there was evidence of multiple back issues which are more than likely based upon literature review are not related to the diving accident in the military (including diffuse idiopathic skeletal hyperostosis (DISH) and spina bifida).  The examiner also opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  

The Board notes that although congenital defects may not be service-connected because they are not diseases under the law, many such defects can be subject to superimposed disease or injury. VAOPGCPREC 82-90 (1990).  If, during an individual's military service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  Id.  

The Board finds that the September 2014 examination and opinion is inadequate for several reasons.  Significantly, the examiner merely concluded that it was less likely than not that the currently diagnosed DDD of the thoracic and lumbar spine was related to service because the evidence of record showed that there were multiple back issues were are more than likely based upon literature review are not related to the diving accident in the military (including DISH and spina bifida).  Notably, the examiner failed to provide an opinion regarding the diagnoses of DISH and spina bifida, the nature of such conditions, and whether any current back disability is related to such conditions.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  A remand is therefore necessary to obtain an adequate examination and nexus opinion.  
The case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his back disability since September 2014.  The RO must then obtain and associate with the claims folder all identified treatment records.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.  

2.  Ensure that the Veteran is scheduled for a VA orthopedic examination of his back.  The examiner must review the entire claims folder, to include the STRs, all VA examinations, all treatment records (VA and non-VA) and any records obtained as instructed above, in conjunction with the examination.  After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, including X-rays or other imaging, if deemed necessary, the examiner shoulder answer the following: 

(a) Identify all disorders of the lumbar spine that have been present at any time since the Veteran filed his current claim in February 2011.  

(b) For each noted disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's condition had its onset in service or was caused by his active military service.  The examiner must address all instances of lower back pain reported in the Veteran's STRs, which are discussed in detail above, as well as his credible lay assertions that he first experienced low back pain in service and that he has continuously had back problems since that time.

(c) The examiner must also provide an explanation as to whether the Veteran had a congenital condition, described as DISH and/or spina bifida occulta, during service.  If the Veteran did have a congenital condition during service, the examiner must explain whether such condition was one that is capable of improving or getting worse.  

(d)  If the examiner determines that the Veteran had a congenital condition during service and that the condition was one capable of improving or getting worse, the examiner must provide a medical opinion as to whether the examiner is sure that the condition (i) did not worsen during service and why he or she knows this or, (ii) if the examiner cannot say that it did not worsen during service, whether it is at least as likely as not (a 50 percent or greater probability) that any current back condition is related to such congenital condition present during service.  

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should explain why an opinion cannot be provided without resorting to speculation.  

2.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


